Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 21, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  161195                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  HILLMAN SIMMONS,                                                                                      Stephen J. Markman
                                                                                                             Brian K. Zahra
           Plaintiff-Appellant,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 161195                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 351927
  DEPARTMENT OF CORRECTIONS and                                     Montcalm CC: 19-124910-AH
  CARSON CITY CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  _______________________________________/


          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees. Appellant has provided an initial partial fee of $25.00.
          Within 21 days of the date of this order, appellant shall submit a copy of this
  order and refile the copy of the pleadings returned with this order. Failure to comply
  with this order shall result in the dismissal of this application.
          If appellant timely refiles the pleadings, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the balance due of $350.00. This amount shall then be
  remitted to this Court.
          Pursuant to MCL 600.2963(8) appellant shall not file a new civil action or appeal in
  this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                April 21, 2020
                                                                               Clerk